Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Applicant’s amendment submitted on April 13, 2021 in response to the Office action (OA) mailed on October 14, 2020 have been fully considered. Support for claim 1 amendment can be found in the original claim 4. 

The objection to claim 3 is maintained.  

The 35 USC 112(b) rejection to claim 8 is withdrawn. 

In view of applicant’s amendment to claim 1, the 35 USC 102/103 rejection of claims 1-8 over Nishikawa et al. (US 2002/0164455A1) is withdrawn.  Specifically, applicant has removed “polyolefin” as a material of the carrier film which is disclosed by Nishikawa (0031).  Accordingly, Nishikawa does not teach the carrier film as presently recited. 

In view of applicant’s amendment, a new 35 USC 112(b) rejection to claim 2 is made. 


   

Claim Objections

Claim 3 is objected to because of the following informalities:  

As to claim 3 recitation “comprises at least one characteristic”, it is respectfully submitted that this recitation should be replaced with “is at least one selected from the group consisting of” in order to better characterize claimed invention. 

Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites that the carrier film is made of a permeable material.  Claim 2 depends from claim 1, wherein claim 1 recites specific material of the carrier film (polyester, polyurethane etc.).  Accordingly, it is unclear whether the permeable material recited in claim 2 refers to the specific materials mentioned in claim 1 or it is additional material that is permeable.  For purpose of examination, if prior art discloses any of the material of the carrier film recited in claim 1, then it will be considered as the permeable material. 

Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mallik (US 20030102080 A1) in view of Li et al. (US 6761969 B2).

As to claim 1, Mallik discloses a label (aircraft adhesive marking device) comprising a polymer film (carrier film) having water vapor transmission rate of at least about 100 gm/m2/24 hours (0007) and a layer of water based adhesive (adhesive layer) for adhesion of the label to an item (0007).   Further, Mallik discloses that the polymer film is ink receptive (marking) (0007).  Mallik further discloses that the label is printed (marking) (0023).  The polymer film with marking (ink/printing) as disclosed by Mallik suggests a marking layer including a marking and a carrier film.  Further, a person having ordinary skill in the art would recognize that the marking layer of Mallik is arranged on the adhesive layer.  

Mallik discloses “polymer film is made from a polymer selected from the group consisting of polylactide, polyethylene oxide, polyvinyl alcohol, polybutylene succinate, polycaprolactone, polyamide-polyether block copolymers, polyeurathanes, high water vapor transmission rate polyesters and copolyesters, polyethyloxazoline, acrylic acid based copolymers, cellulose derivatives such as methocellulose, hydroxypropyl cellulose, and the like, poly(butylene succinate-adipate), poly(lactic acid), polyhydroxybutyrate-covalerate, polyethylene adipate, polypropylene succinate, poly(vinyl pyrrolidone), copolymers of polyethylene oxide and polypropylene oxide, and blends and mixtures thereof.” (0013 and claim 8).  As such, Mallik suggests carrier film that is made of polyester and polyurethane as claimed. 
As to claim 1, the difference between the claimed invention and the prior art of Mallik is that Mallik is silent as to disclosing a varnish layer covering the marking layer.

However, Li discloses label that is applied to containers using water based adhesive (column 1, lines 5-7).  The label of Li includes a facestock 11, a nanoporous layer 12 on the lower surface of the facestock, a water based adhesive 16 in contact with the lower surface of the nanoporous layer, a print layer 14 which is in contact with the upper surface of the facestock 11, and a transparent protective layer 15 (varnish layer) that is in contact with the upper surface of the print layer 14 (Figure 4 and column 3, lines 35-45).  Claimed invention recites “varnish layer” but does not set forth any specific structure or composition of this varnish layer.  As such, the transparent protective layer 15 of Li suggests claimed varnish layer. 

Li discloses “The protective topcoat or overcoat layer provide desirable properties to the label before and after the label is affixed to a substrate such as a container. The presence of a transparent topcoat layer over the print layer may, in some embodiments provide additional properties such as antistatic properties stiffness and/or weatherability, and the topcoat may protect the print layer from, e.g., weather, sun, abrasion, moisture, water, etc. The transparent topcoat layer can enhance the properties of the underlying print layer to provide a glossier and richer image. The protective transparent protective layer may also be designed to be abrasion resistant, radiation resistant (e.g, UV), chemically resistant, thermally resistant thereby protecting 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply a transparent protective layer of Li on the marking layer of Mallik, motivated by the desire to protect the marking (ink/printing) on the surface of the polymeric film of the label of Mallik from e.g. weather, sun, abrasion, moisture, water, and to further enhance the properties of the underlying ink/print (marking) to provide a glossier and richer image. 

As to claim 1 limitation of the MVTR of the adhesive marking device of greater than or equal to 50 g/m2*day, it is submitted that the label of Mallik as modified by Li as set forth previously renders obvious claimed adhesive marking device.  Furthermore, Mallik discloses that the polymer film (carrier film) has water vapor transmission rate of at least about 100 gm/m2/24 hours (0007).  Accordingly, absent any factual evidence on 

As to claim preamble “An aircraft adhesive marking device”, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.

It is the submitted that preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. aircraft adhesive marking device, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art of Mallik as modified by Li which is a label and it renders obvious claimed aircraft adhesive marking device such that it is capable of performing the recited purpose or intended use.



As to claim 3, Mallik discloses that the polymer film for the label can be perforated for even faster moisture transmission (0016). 

As to claim 5, it is submitted that the label of Mallik as modified by Li as set forth previously renders obvious claimed adhesive marking device.  Furthermore, Mallik discloses that the polymer film (carrier film) has water vapor transmission rate of at least about 100 gm/m2/24 hours (0007).  Accordingly, absent any factual evidence on the record, it is reasonable to presume that the label of Mallik as modified by Li would intrinsically have the claimed MVTR.  MPEP 2112.01 (I).  

As to claim 6, it is submitted that no unobvious difference is seen between the claimed aircraft adhesive marking device and the label of Mallik as modified by Li.  Accordingly, absent any factual evidence on the record, it would be reasonable to presume that the label of Mallik can be stripped by the stripping agents as recited in claim 6. 

As to claim 7 limitation “the varnish layer is silk screened, painted or printed”, it is submitted that this limitation is a product by process limitation.  The product by process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.   See MPEP 2113.  It is submitted that the varnish layer of the 

As to claim 8, Mallik discloses that the adhesive can be reactivated (0021).

Response to Arguments

Applicant’s arguments submitted on April 13, 2021 are considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467.  The examiner can normally be reached on Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ANISH P DESAI/
Anish DesaiPrimary Examiner, Art Unit 1788
April 22, 2021